Exhibit 10.1

 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of June 26, 2014, is by
and between Genpact Limited, a Bermuda limited exempted company (the “Company”),
and Edward Fitzpatrick (the “Executive” and, together with the Company, the
“Parties”).
 
WITNESSETH:


A.           The Company desires to employ the Executive in the position of
Senior Vice President and Chief Financial Officer of the Company, and the
Executive desires to be employed by the Company, on the terms and conditions set
forth in this Agreement.


B.            The Executive acknowledges that (i) the Executive’s employment
with the Company and its affiliates will provide the Executive with trade
secrets of, and confidential information concerning, the Company and (ii) the
covenants contained in this Agreement are essential to protect the business and
goodwill of the Company.
 
Accordingly, in consideration of the promises and the respective covenants and
agreements of the Parties set forth below, and intending to be legally bound
hereby, the Parties agree as follows:
 
 Section 1.                      Employment.  The Company hereby agrees to
employ the Executive, and the Executive hereby accepts such employment, on the
terms and conditions set forth in this Agreement.  The Executive shall commence
employment no later than August 31, 2014.  If the Executive does not commence
employment on or prior to August 31, 2014, this Agreement shall automatically
terminate and the Executive shall not be entitled to receive any payments or
benefits hereunder.
  
 Section 2.                      Term.  This Agreement shall be effective for a
period commencing as of the Executive’s start date of employment (the “Effective
Date”)  and ending on the date this Agreement and the Executive’s employment
hereunder are terminated in accordance with the provisions of Section 8 (such
period, the “Term”).
  
 Section 3.                      Duties, Authority, Status and Responsibilities.
  
 (a)           The Executive shall serve as the Senior Vice President and Chief
Financial Officer of the Company.  In such capacity, the Executive shall report
to the President and Chief Executive Officer of the Company (the “CEO”).  The
Executive shall have responsibility for all corporate finance and accounting
matters of the Company and such other duties, functions and responsibilities as
the CEO may from time to time assign.  The Executive’s place of employment shall
be New York, New York.
  
 (b)            During the Term and except as otherwise agreed by the Company,
the Executive shall devote the Executive’s full employable time, attention and
best efforts to the business affairs of the Company and its subsidiaries (except
during vacations or illness) and will not actively engage in outside activities,
whether or not such activity is pursued for gain, profit or other pecuniary
advantage unless such activity (and the amount thereof) is approved by the CEO;
provided, however, the Executive may devote time to personal investments,
philanthropic service or other personal matters without obtaining
such  approval.  For the avoidance of doubt, the Executive shall resign from all
public company boards, except for the board of CBOE, no later than the Effective
Date.
  
(c)            In addition to the other titles and responsibilities described in
this Section 3, if requested by the CEO, the Executive shall serve (without
additional compensation) during the Term as an officer or director of any
subsidiary of the Company.  The Company reserves the right to depute or second
the Executive during the Term to any of its affiliates or group entities;
provided that any such deputization or secondment shall not constitute a waiver
of any of Executive’s rights hereunder and the Company shall retain all of its
obligations hereunder in connection with any such deputization or secondment.
 
 
 
1

--------------------------------------------------------------------------------

 
 Section 4.                       Cash Compensation.
  
 (a)            Base Salary.  During the Term, the Executive shall receive an
annual base salary (the “Base Salary”) of not less than U.S. $600,000.  The Base
Salary shall be payable in accordance with the customary payroll practices of
the Company for salaried employees in the jurisdiction in which the Executive
resides.  The board of directors of the Company (the “Board”), or a committee
thereof, shall review the Executive’s Base Salary at such times that the Board
or committee reviews the compensation of other senior executive officers.
 
 (b)           Annual Bonus.  During the Term, the Executive shall be eligible
to receive an annual cash bonus (the “Annual Bonus”) in respect of each full or
partial fiscal year of the Company ending during the Term (each, a “Fiscal
Year”, which as of the date hereof, is the period January 1 through
December 31), with the target Annual Bonus to equal 100% of Base Salary for such
Fiscal Year, subject to the attainment of such performance targets as are
established by the Board, for such Fiscal Year.  The Annual Bonus for Fiscal
Year 2014 shall be pro-rated for the period of service during such year.  Any
such Annual Bonus shall be paid to the Executive on or after the first day (but
in no event later than the fifteenth day of the third month) of the Fiscal Year
following the Fiscal Year to which the Annual Bonus relates.
  
 Section 5.                       Equity Compensation.
  
 (a)           Option Grant. No later than the next regularly scheduled meeting
of the compensation committee of the Board (the “Compensation Committee”)
following the Effective Date, the Executive shall be granted an option under the
Company’s 2007 Omnibus Incentive Compensation Plan (the “Plan”) to purchase
250,000 common shares of the Company (the “2014 Option”).  The 2014 Option shall
have an exercise price per share equal to the fair market value per common share
of the Company on the date of grant (as determined under the Plan).  The 2014
Option shall vest with respect to fifty percent (50%) of the shares subject to
the 2014 Option upon the Executive’s completion of three (3) years of employment
or service with the Company (or an Affiliate (as such term is defined in the
Plan)) measured from the Effective Date and with respect to the remaining fifty
percent (50%) of the shares subject to the 2014 Option upon the Executive’s
completion of five (5) years of employment or service with the Company (or an
Affiliate) measured from the Effective Date. The remaining terms of the 2014
Option shall be substantially the same as set forth in the form of option
agreement provided to the Executive.


(b)           Restricted Share Units Grant.  No later than the next regularly
scheduled meeting of the Compensation Committee following the Effective Date,
the Company shall grant the Executive the number of restricted share units
(“RSUs”) under the Plan determined by dividing $2.1 million by the closing
trading price of a Company common share on the date of grant, and then rounding
down to the nearest whole number.  The RSUs shall vest with respect to
twenty-five percent (25%) of the shares subject to the award upon each
anniversary of the Effective Date, such that the RSUs shall be fully vested as
of the fourth anniversary of the Effective Date, provided that the Executive
continues in employment or service with the Company or an Affiliate through each
vesting date.  The remaining terms of the award shall be substantially the same
as set forth in the form of restricted share unit agreement provided to the
Executive.


 (c)           Performance Share Awards.  Subject to the Executive’s continued
employment or service with the Company (or an Affiliate), (i) in 2015 (on the
date that the Company grants annual equity awards to other senior executive
officers of the Company), the Company shall grant the Executive performance
share awards covering a target number of 60,000 common shares of the Company and
(ii) in 2016 (on the date that the Company grants annual equity awards to other
senior executive officers of the Company), the Company shall grant the Executive
performance share awards covering a target number of 52,000 common shares of the
Company (each such performance share award, a “PSU Award”).  The terms of each
such award, including the service and performance vesting requirements, the
actual number of shares issuable under the award and the issuance date of any
vested shares, shall be determined by the Board or committee thereof at the time
of grant and shall be substantially the same as the terms of performance share
awards granted to other senior executive officers for the applicable year
provided that the PSU Award agreement for the Executive shall provide that:
 
 
2

--------------------------------------------------------------------------------

 
 
 (i)           in the event of the Executive’s termination of employment by the
Company without Cause (as defined below) prior to full vesting in an outstanding
PSU Award (and prior to a Change of Control (as such term is defined in the
Plan)), the Executive shall be entitled to receive in the aggregate under the
PSU Award the number of shares equal to a pro-rata portion of the shares (if
any) that the Executive would have received under the PSU Award based on the
actual level of attainment of the applicable performance goals had the
Executive’s employment not so terminated with such pro-rata portion to be
determined based on the number of months (rounded to the next whole month)
during the service period applicable to the PSU Award that the Executive was
employed prior to such termination; and
 
 (ii)           in the event of  the Executive’s Involuntary Termination within
twenty-four (24) months following a Change of Control (as defined in the Plan),
the Executive shall vest in the PSU Award in full to the extent the PSU Award is
outstanding and unvested.
 
 
 For purposes of this Agreement, “Involuntary Termination” means the Executive’s
termination of employment by the Company without Cause (as defined below) or the
Executive’s termination for Good Reason.  “Good Reason” means the occurrence,
without the Executive’s prior written consent, of any of the following
events:  (i) a material reduction in the nature of the Executive’s authority or
duties from those contemplated by this Agreement; (ii) a material reduction in
the Executive’s  then current base compensation; (iii) causing or requiring the
Executive to report to any person other than the CEO or (iv) a material
relocation of the Executive’s principal place of employment; provided, however,
that any such event shall not constitute Good Reason unless and until the
Executive shall have provided the Company with notice of such event within 90
days of the initial occurrence of such event, the Company shall have failed to
remedy such event within 30 days of receipt of such notice and the Executive
terminates employment no later than 60 days following the expiration of such
remedy period.
 
 
 Section 6.                       Expenses.  During the Term, the Executive
shall be entitled to receive reimbursement for all travel and business expenses
reasonably incurred and accounted for by the Executive (in accordance with the
policies and procedures established from time to time by the Company) in
performing services hereunder.
  
 Section 7.                      Other Benefits.
  
 (a)            Employee Benefits, Fringe Benefits and Perquisites.  During the
Term, the Executive shall be able to participate in employee benefit plans and
perquisite and fringe benefit programs on a basis no less favorable than such
benefits and perquisites are provided by the Company from time to time to the
Company’s other senior executives. 
  
 (b)            Vacations.  The Executive shall be entitled to four (4) weeks
paid vacation during each year of the Term.  The Executive shall also be
entitled to all paid holidays and personal days given by the Company to its
senior executives.
  
 (c)            Relocation.  The Executive agrees to relocate his residence from
Chicago, Illinois to the New York, New York area no later than September 1,
2014.  The Company shall, consistent with its relocation policies and subject to
Section 10(d)(iii), reimburse the Executive for the Executive’s reasonable
moving expenses incurred in connection with such relocation and provide tax
gross-up payments for the reimbursement of relocation expenses that are
considered taxable, provided that the  aggregate amount of payments pursuant to
this Section 7(c) shall not exceed $300,000.  The Executive agrees to reimburse
the Company for any and all amounts paid to or on behalf of the Executive
pursuant to this Section 7(c) if the Executive is terminated for Cause (as
defined below), or resigns from the Company during the first year of employment.
 
 
3

--------------------------------------------------------------------------------

 


(d)            Indemnification.  The Company and its successors and/or assigns
will indemnify and defend the Executive to the fullest extent permitted by
applicable law of the jurisdiction in which the Company is incorporated and the
organizational documents of the Company with respect to any claims that may be
brought against the Executive arising out of any action taken or not taken in
the Executive’s capacity as an officer or director of the Company or any of its
affiliates.  In addition, the Executive shall be covered, in respect of the
Executive’s activities as a director and officer of the Company or any of its
affiliates, by the Company’s Directors and Officers liability policy or other
comparable policies obtained by the Company’s successors, to the fullest extent
permitted by such policies.  The Company’s indemnification obligations under
this Section 7(d) shall remain in effect following the Executive’s termination
of employment with the Company.
  
 Section 8.                      Termination.  The Executive’s employment
hereunder may be terminated under the following circumstances:
  
 (a)           Death.  The Executive’s employment hereunder shall terminate upon
the Executive’s death.  Upon any termination of the Executive’s employment
hereunder as a result of this Section 8(a), the Executive’s estate shall be
entitled to receive (i) his Base Salary through the date of termination,
(ii) any earned but unpaid Annual Bonus for any Fiscal Year preceding the Fiscal
Year in which the termination occurs, and (iii) the dollar value of all accrued
and unused vacation based upon the Executive’s most recent level of Base
Salary.  All other benefits, if any, due to the Executive’s estate following the
Executive’s termination due to death shall be determined in accordance with
applicable law and the plans, policies and practices of the Company.  The
Executive’s estate shall not accrue any additional compensation (including any
Base Salary or Annual Bonus) or other benefits under this Agreement following
such termination of employment.  The amounts payable pursuant to this
Section 8(a) shall be paid, in lump sum, as soon as practicable following such
termination, but in no event later than 30 days after the date of such
termination.
  
 (b)            Disability.  The Company may terminate the Executive’s
employment hereunder for Disability.  “Disability” shall mean the Executive’s
inability, due to physical or mental incapacity, to substantially perform the
Executive’s duties and responsibilities under this Agreement for a period of 180
consecutive days.  In conjunction with determining Disability for purposes of
this Agreement, the Executive hereby (i) consents to any such examinations which
are relevant to a determination of whether the Executive is mentally and/or
physically disabled and (ii) agrees to furnish such medical information as may
be reasonably requested.  Upon any termination of the Executive’s employment
hereunder pursuant to this Section 8(b), the Executive shall be entitled to
receive (A) his Base Salary through the date of termination, (B) any earned but
unpaid Annual Bonus for any Fiscal Year preceding the Fiscal Year in which the
termination occurs, and (C) the dollar value of all accrued and unused vacation
based upon the Executive’s most recent level of Base Salary.  All other
benefits, if any, due to the Executive following the Executive’s termination by
the Company for Disability shall be determined in accordance with the plans,
policies and practices of the Company.  The Executive shall not accrue any
additional compensation (including any Base Salary or Annual Bonus) or other
benefits under this Agreement following such termination of employment. The
amounts payable pursuant to this Section 8(b) shall be paid, in lump sum, as
soon as practicable following such termination, but in no event later than 30
days after the date of such termination.
  
 (c)            Termination for Cause; Voluntary Termination.
 
 (i)           At any time during the Term, (A) the Company may terminate the
Executive’s employment hereunder for “Cause” (as defined below) by written
notice, specifying the grounds for Cause in reasonable detail, and (B) the
Executive may terminate his employment hereunder “voluntarily” (that is, other
than by death or Disability in accordance with Section 8(a) or 8(b)).  “Cause”
shall mean:  (I) any conviction by a court of, or entry of a pleading of guilty
or nolo contendere by the Executive with respect to, a felony or any lesser
crime involving moral turpitude or a material element of which is fraud or
dishonesty; (II) the Executive’s willful dishonesty of a substantial nature
towards the Company and any of its direct or indirect subsidiaries; (III) the
Executive’s material breach of this Agreement, which breach is not cured by the
Executive to the reasonable satisfaction of the Company within 30 business days
of the date the Company delivers written notice of such breach to the Executive;
(IV) the Executive’s reckless conduct or willful misconduct which results in
substantial harm, whether financial, reputational or otherwise, to the Company
(or its subsidiaries); (V) the employee’s use of  alcohol or illegal drugs which
materially interferes with the performance of his duties to the Company or which
materially compromises the integrity and reputation of the Company; or (VI) the
Executive’s material, knowing and intentional failure to comply with material
applicable laws with respect to the execution of the Company’s and its
subsidiaries’ business operations, including, without limitation, a knowing and
intentional failure to comply with the Prevention of Corruption Act of India,
1988 or the Foreign Corrupt Practices Act 1977 of the US Congress, as amended.
 
 
4

--------------------------------------------------------------------------------

 
 
 (ii)           Upon the termination of the Executive’s employment hereunder
pursuant to Section 8(c) by the Company for Cause, the Executive shall be
entitled to receive (A) his Base Salary through the date of termination, (B) any
earned but unpaid Annual Bonus for any Fiscal Year preceding the Fiscal Year in
which the termination occurs, and (C) the dollar value of all accrued and unused
vacation based upon the Executive’s most recent level of Base Salary.  The
Executive shall not accrue any additional compensation (including any Base
Salary or Annual Bonus) or other benefits under this Agreement following such
termination of employment.  The amounts payable pursuant to this
Section 8(c)(ii)  shall be paid, in lump sum, as soon as practicable following
such termination, but in no event later 30 days after the date of such
termination.
  
 (iii)           Upon the termination of the Executive’s employment hereunder
pursuant to Section 8(c) due to the Executive’s voluntary termination other than
for Good Reason, the Executive shall be entitled to receive (A) his Base Salary
through the date of termination, (B) any earned but unpaid Annual Bonus for any
Fiscal Year preceding the Fiscal Year in which the termination occurs, and
(C) the dollar value of all accrued and unused vacation based upon the
Executive’s most recent level of Base Salary.  The Executive shall not accrue
any additional compensation (including any Base Salary or Annual Bonus) or other
benefits under this Agreement following such termination of employment.  The
amounts payable pursuant to this Section 8(c)(iii) shall be paid, in lump sum,
as soon as practicable following such termination, but in no event later than 30
days after the date of such termination.  For the avoidance of doubt, upon the
termination of the Executive’s employment hereunder pursuant to Section 8(c) due
to the Executive’s voluntary termination, the Executive shall not be entitled to
receive any severance payments under any severance plan, policy or program of
the Company.
  
 (iv)           All other benefits, if any, due to the Executive following the
Executive’s termination of employment for Cause or due to voluntary termination
pursuant to Section 8(c) shall be determined in accordance with applicable law
and the plans, policies and practices of the Company.
  
 (d)           Termination for Good Reason or Without Cause.
  
 (i)           At any time during the Term, (A) the Executive may terminate the
Executive’s employment hereunder for Good Reason and (B) the Company may
terminate the Executive’s employment hereunder without Cause (and other than for
death or Disability). 
 
 (ii)           Upon the termination of the Executive’s employment hereunder
pursuant to Section 8(d), the Executive shall receive the following payments:
 (A) payment of an amount equal to the sum of (I) any earned but unpaid Base
Salary through the date of termination, (II) any earned but unpaid Bonus for any
Fiscal Year preceding the Fiscal Year in which the termination occurs, and
(III) the dollar value of all accrued and unused vacation based upon the
Executive’s most recent level of Base Salary, and (B) payment of an amount equal
to one hundred percent (100%) of the Executive’s Base Salary (at the rate then
in effect).  The amounts payable pursuant to the foregoing sentence in
Section 8(d)  shall be paid, in lump sum, within sixty (60) days following the
Executive’s separation from service with the Company (as defined in
Section 1.409A-1(h) of the 409A Regulations).  Notwithstanding any provision of
this Agreement to the contrary, in no event shall the timing of the Executive's
execution of the release required under Section 8(e), directly or indirectly,
result in the Executive designating the calendar year of payment, and if a
payment that is subject to execution of the release could be made in more than
one taxable year, payment shall be made in the later taxable year.
 
 
5

--------------------------------------------------------------------------------

 


 (iii)           In addition, the Company shall make a lump sum cash payment
(the “Lump Sum Health Care Payment”) to the Executive in the dollar amount
determined by multiplying (A) the monthly cost that would be payable by the
Executive, as measured as of his termination date, to obtain continued medical
care coverage for himself and his spouse and eligible dependents under the
Company’s employee group health plan, pursuant to their COBRA rights, at the
level in effect for each of them on such termination date by (B) twelve
(12).  The Company shall pay the Lump Sum Health Care Payment to the Executive
concurrently with the separation payment made to the Executive in accordance
with Section 8(d)(ii).  The Lump Sum Health Care Payment shall constitute
taxable income to the Executive and shall be subject to the Company’s collection
of all applicable withholding taxes, and the Executive shall receive only the
portion of the Lump Sum Health Care Payment remaining after such withholding
taxes have been collected.  It shall be the sole responsibility of the Executive
and his or her spouse and eligible dependents to obtain actual COBRA coverage
under the Company’s group health care plan.
 
 (iv)           All other benefits, if any, due the Executive following a
termination pursuant to Section 8(d) shall be determined in accordance with the
plans, policies and practices of the Company.  The Executive shall not accrue
any additional compensation (including any Base Salary or Annual Bonus) or other
benefits under this Agreement following such termination of employment.
  
 (e)            Execution of Release of All Claims.  Notwithstanding any other
provision of this Agreement to the contrary, the Executive acknowledges and
agrees that any and all payments and benefits to which the Executive is entitled
under Section 8(d)  are conditional upon, and subject to, the Executive’s
execution of a release and waiver of claims in the form attached hereto as
Exhibit A.  The release must be executed by the Executive and the Company and
become effective prior to the 60th day after the date of termination of the
Executive’s employment with the Company.
  
 (f)            Notice of Termination.  Any purported termination of employment
by the Company or the Executive shall be communicated by a written Notice of
Termination to the Executive or the Company, respectively, delivered in
accordance with Section 10(f) hereof.  For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in the Agreement relied upon, the date of termination, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated. 
The date of termination of the Executive’s employment shall be the date so
stated in the Notice of Termination, which date, in the event of a termination
initiated by the Company pursuant to Section 8(d) shall be no less than 30 days
following the delivery of a Notice of Termination or in the event of a
termination initiated by the Executive pursuant to Section 8(c) shall be no less
than 30 days following the delivery of a Notice of Termination; provided,
however, that in the case of a termination for Cause by the Company, the date of
termination shall be the date the Notice of Termination is delivered in
accordance with Section 8(c).
 (g)             Resignation from Positions.  Notwithstanding any other
provision of this Agreement to the contrary, upon any termination of employment
(whether voluntary or involuntary), the Executive, upon written request from the
Company, shall resign from any positions he has with the Company Group (as
defined below), whether as an executive, officer, employee, consultant,
director, trustee, fiduciary or otherwise.


 Section 9.                       Restrictive Covenants.
  
 (a)            Noncompetition.  In consideration of the payments by the Company
to the Executive pursuant to this Agreement, the Executive hereby covenants and
agrees that, during the Term and for the twelve month period following the date
of the Executive’s termination for any reason, the Executive shall not, without
the prior written consent of the Company, engage in “Competition” (as defined
below) with the Company or any of its affiliates or subsidiaries (collectively,
the “Company Group”).  For purposes of this Agreement, if the Executive takes
any of the following actions he shall be engaged in “Competition”: engaging in
or carrying on, directly or indirectly, any enterprise, whether as an advisor,
principal, agent, partner, officer, director, employee, stockholder, associate
or consultant to any of the five (5) entities listed on the competitor list
attached as Exhibit B hereto, or any successor of such entity, which competitor
list may be amended annually by the Board or a committee thereof, to add or
delete entities from such list provided that in no event shall the number of
entities named on such list exceed five (5).  Notwithstanding the foregoing,
“Competition” shall not include the passive ownership of securities in any
entity listed on Exhibit B and exercise of rights appurtenant thereto, so long
as such securities represent no more than two percent (2%) of the voting power
of all securities of such enterprise.
 
 
6

--------------------------------------------------------------------------------

 
  
(b)            Nonsolicitation; No-Hire.  In further consideration of the
payments by the Company to the Executive pursuant to this Agreement, the
Executive hereby covenants and agrees that, during the Term and for the twelve
month period following the date of the Executive’s termination for any reason,
the Executive shall not either directly or indirectly on your own behalf or in
the service or on behalf of others (i) attempt to influence, persuade or induce,
or assist any other person in so influencing, persuading or inducing, any
employee or independent contractor of the Company Group to give up, or to not
commence, employment or a business relationship with the Company Group,
(ii) unless otherwise in contravention of applicable law, directly, or
indirectly through direction to any third party, hire or engage, or cause to be
hired or engaged, any person who is or was an employee or independent contractor
of the Company Group,  (iii) attempt to influence, persuade or induce, or assist
any other person in so influencing, persuading or inducing, any agent,
consultant, vendor, supplier or customer of the Company Group to give up or not
commence, a business relationship with the Company.


  (c)            Nondisparagement.  In further consideration of the payments by
the Company pursuant to this Agreement, the Executive hereby covenants and
agrees not to defame, disparage or criticize any member of the Company Group, or
any of the Company Group’s products, services, finances, financial condition,
capabilities or other aspect of or any of their business, or any former or
existing managers, directors, officers, employees, agents, affiliates or
successors of, or contracting parties with, any member of the Company Group in
any medium to any person without limitation in time.  Notwithstanding this
provision, the Executive may confer in confidence with his legal representatives
and make truthful statements as required by law.
 
 (d)           Confidential Information.  The Executive acknowledges that the
Company Group has a legitimate and continuing proprietary interest in the
protection of its confidential information and that it has invested substantial
sums and will continue to invest substantial sums to develop, maintain and
protect such confidential information.  During the Term and at all times
thereafter, the Executive shall not, except with the written consent of the
Company or in connection with carrying out the Executive’s duties or
responsibilities hereunder, furnish or make accessible to anyone or use for the
Executive’s own benefit any trade secrets, confidential or proprietary
information of the Company Group, including its business plans, marketing plans,
strategies, systems, programs, methods, employee lists, computer programs,
insurance profiles and client lists; provided, that such protected information
shall not include information known to the public or otherwise in the public
domain without violation by the Executive of this Section 9(d).  Notwithstanding
the foregoing, the Executive may disclose Confidential Information when required
to do so by a court of competent jurisdiction, by any governmental agency having
supervisory authority over the business of the Company Group or by any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order the Executive to divulge, disclose or make accessible such
information; provided, further, that in the event that Executive is ordered by a
court or other government agency to disclose any Confidential Information, the
Executive shall (i) promptly notify the Company of such order, (ii) at the
written request of the Company, diligently contest such order at the sole
expense of the Company as expenses occur, and (iii) at the written request of
the Company, seek to obtain, at the sole expense of the Company, such
confidential treatment as may be available under applicable laws for any
information disclosed under such order.
  
 (e)            Property of the Company.  All memoranda, notes, lists, records
and other documents or papers (and all copies thereof) relating to the Company
Group, whether written or stored on electronic media, made or compiled by or on
behalf of the Executive in the course of the Executive’s employment, or made
available to the Executive in the course of the Executive’s employment, relating
to the Company Group, or to any entity which may hereafter become an affiliate
thereof, but excluding the Executive’s personal effects, Rolodexes and similar
items, shall be the property of the Company, and shall, except as otherwise
agreed by the Company in writing, be delivered to the Company promptly upon the
termination of the Executive’s employment with the Company for any reason or at
any other time upon request.
 
 
7

--------------------------------------------------------------------------------

 
  
 (f)           Developments.  All discoveries, inventions, ideas, technology,
formulas, designs, software, programs, algorithms, products, systems,
applications, processes, procedures, methods and improvements and enhancements
conceived, developed or otherwise made or created or produced by the Executive
alone or with others, at any time during his employment with the Company, and in
any way relating to the business activities which are the same as or
substantially similar to business activities carried on by the Company Group or
being definitely planned by the Company Group (the “Business”), or the products
or services of the Company Group, whether or not subject to patent, copyright or
other protection and whether or not reduced to tangible form (“Developments”),
shall be the sole and exclusive property of the Company.  The Executive agrees
to, and hereby does, assign to the Company, without any further consideration,
all of the Executive’s right, title and interest throughout the world in and to
all Developments.  The Executive agrees that all such Developments that are
copyrightable may constitute works made for hire under the copyright laws of the
United States and, as such, acknowledges that the Company or one of the members
of the Company Group, as the case may be, is the author of such Developments and
owns all of the rights comprised in the copyright of such Developments and the
Executive hereby assigns to the Company without any further consideration all of
the rights comprised in the copyright and other proprietary rights the Executive
may have in any such Development to the extent that it might not be considered a
work made for hire.  The Executive shall make and maintain adequate and current
written records of all Developments and shall disclose all Developments
promptly, fully and in writing to the Company promptly after development of the
same, and at any time upon request.
  
 (g)            Enforcement.  The Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Sections 9(a), (b), (c), (d), (e) and (f) herein would be
inadequate and, in recognition of this fact, the Executive agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.  In addition, the
Company shall be entitled to immediately cease paying any amounts remaining due
or providing any benefits to the Executive pursuant to Section 8 in the event
that the Executive has violated any provision of Section 9(a) or has materially
breached any of his obligations under Sections 9(b), (c), (d), (e) and (f) of
this Agreement.  The Executive understands that the provisions of
Sections 9(a) and 9(b) may limit his ability to earn a livelihood in a business
similar to the Business but he nevertheless agrees and hereby acknowledges that
(i) such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of the Company, (ii) such
provisions contain reasonable limitations as to time and scope of activity to be
restrained, (iii) such provisions are not harmful to the general public,
(iv) such provisions are not unduly burdensome to the Executive, and (v) the
consideration provided hereunder is sufficient to compensate the Executive for
the restrictions contained in Sections 9(a) and 9(b).  In consideration of the
foregoing and in light of the Executive’s education, skills and abilities, the
Executive agrees that he shall not assert that, and it should not be considered
that, any provisions of Sections 9(a) and 9(b) otherwise are void, voidable or
unenforceable or should be voided or held unenforceable.  It is expressly
understood and agreed that although the Executive and the Company consider the
restrictions contained in Sections 9(a) and 9(b) to be reasonable, if a judicial
determination is made by a court of competent jurisdiction that the time or
territory or any other restriction contained in this Agreement is an
unenforceable restriction against the Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable.  Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
  
 Section 10.                        Miscellaneous.
  
 (a)            Executive’s and Company’s Representations.  The Executive hereby
represents and warrants to the Company that:  (i) the execution, delivery and
performance of this Agreement by the Executive does not and shall not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which the Executive is a party or by
which he is bound; (ii) the Executive is not a party to or bound by an
employment agreement, non-compete agreement or confidentiality agreement with
any other person or entity which would interfere in any material respect with
the performance of his duties hereunder; and (iii) the Executive shall not use
any confidential information or trade secrets of any person or party other than
the Company and its subsidiaries in connection with the performance of his
duties hereunder.  The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement, that the Agreement has
been duly authorized by all necessary corporate action, and that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization.
 
 
8

--------------------------------------------------------------------------------

 
  
 (b)            Mitigation.  The Executive shall have no duty to mitigate his
damages by seeking other employment and, should the Executive actually receive
compensation from any such other employment, the payments required hereunder
shall not be reduced or offset by any other compensation except as specifically
provided herein.
  
 (c)           Waiver.  No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in a
writing signed by the Executive and an officer of the Company (other than the
Executive) duly authorized by the Board to execute such amendment, waiver or
discharge.  No waiver by either Party at any time of any breach of the other
Party of, or compliance with, any condition or provision of this Agreement to be
performed by such other Party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
 
 (d)           Compliance with Section 409A and Section 457A of the Code.
  
 (i)            This Agreement and the benefits provided hereunder are intended
to comply with Section 409A of the Code and the Treasury Regulations and other
guidance promulgated thereunder and Section 457A of the Code and the Treasury
Regulations and other guidance promulgated thereunder, and the provisions of
this Agreement shall be interpreted and construed to be consistent with this
intent.
 
 (ii)           Notwithstanding any provision to the contrary in this Agreement,
no payments or benefits to which the Executive becomes entitled under this
Agreement shall be made or paid to the Executive prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of his “separation
from service” with the Company (as such term is defined in Section 409A-1(h) of
the 409A Regulations) or (ii) the date of the Executive’s death, if the
Executive is deemed at the time of such separation from service a “key employee”
within the meaning of that term under Code Section 416(i) and the Company’s
stock is publicly traded on an established securities market and such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Code Section 409A(a)(2).  Upon the expiration of the applicable Code
Section 409A(a)(2) deferral period, all payments deferred pursuant to this
subsection 10(d) shall be paid in a lump sum to the Executive, and any remaining
payments due under this Agreement shall be paid in accordance with the normal 
payment dates specified for them herein.  The key employees subject to such a
delayed commencement date shall be identified on December 31 of each calendar
year.  If the Executive is so identified on any such December 31, he shall have
key employee status for the twelve (12)-month period beginning on April 1 of the
following calendar year.
 
 (iii)           All reimbursements under Sections 6 and 7(c) shall be made
following the submission of a reimbursement request by the Executive and no
later than the end of the Executive’s taxable year (the “Executive Tax Year”)
following the Executive Tax Year in which the expense is incurred.  The amount
of expenses eligible for reimbursement under Sections 6 and 7(c) and in-kind
benefits payable under Section 7(a) during an Executive Tax Year shall not
affect the expenses eligible for reimbursement or in-kind benefits payable in
another Executive Tax Year.  No right to reimbursement under Sections 6 and
7(c) or payment of in-kind benefits under Section 7(a) shall be subject to
liquidation or exchange for any other payment or benefit.


(iv)           If and to the extent required by Code Section 457A, and subject
to Code Section 409A, any compensation hereunder, as adjusted for any earnings
and losses attributable thereto, shall be paid to the Executive no later than
the last day of the twelfth month after the end of the taxable year of the
Company during which the right to the payment of such compensation is no longer
subject to a “substantial risk of forfeiture” within the meaning of Code Section
457A.
 
 
9

--------------------------------------------------------------------------------

 
 
 
  (e)            Successors and Assigns.  This Agreement shall be binding on and
inure to the benefit of the successors and assigns of the Company.
  
 (f)            Notice.  For the purpose of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally, if delivered by
overnight courier service, if sent by facsimile transmission or if mailed by
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses or sent via facsimile to the respective facsimile numbers,
as the case may be, as set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt; provided,
however, that (i) notices sent by personal delivery or overnight courier shall
be deemed given when delivered; (ii) notices sent by facsimile transmission
shall be deemed given upon the sender’s receipt of confirmation of complete
transmission; and (iii) notices sent by registered mail shall be deemed given
two days after the date of deposit in the mail.
  
If to the Executive, to such address as shall most currently appear on the
records of the Company.
 
If to the Company, to:
 
Genpact Limited
Canon’s Court
22 Victoria Street
Hamilton HM EX
Bermuda


With a copy to


Genpact LLC
1155 6th Avenue
4th Floor
New York, NY 10036
Attention: Legal Department
 
 
 (g)           GOVERNING LAW; CONSENT TO JURISDICTION.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE,
WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS OF ANY JURISDICTION WHICH
WOULD CAUSE THE APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF NEW
YORK.  ANY ACTION TO ENFORCE THIS AGREEMENT AND/OR THE EXHIBITS HERETO (OTHER
THAN AN ACTION WHICH MUST BE BROUGHT BY ARBITRATION PURSUANT TO SECTION 10(i))
MUST BE BROUGHT IN, AND THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF, A
COURT SITUATED IN NEW YORK COUNTY, NEW YORK.  EACH PARTY HEREBY WAIVES THE
RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION
OF ANY SUCH ACTION.
 
 
10

--------------------------------------------------------------------------------

 
  
 (h)           JURY TRIAL WAIVER.  THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY
RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR
HEARD IN ANY COURT.
  
 (i)           Arbitration.  Any dispute, controversy or other claim, other than
disputes, controversies or claims relating to Section 9 (which disputes,
controversies or claims shall be litigated in court in accordance with the
provisions of Sections 9(g) and 10(g) hereof), arising out of or relating to
(i) this Agreement or (ii) the Executive’s employment with the Company shall be
resolved by binding confidential arbitration before a single arbitrator, to be
held in New York City, New York in accordance with the Commercial Arbitration
Rules of the American Arbitration Association.  Judgment upon the award rendered
by the arbitrator may be entered in any court having jurisdiction thereof.
  
 (j)           Assignment.  The Executive may not assign his rights or interests
under this Agreement.  This Agreement may not be assigned by the Company other
than to an entity (i) which, directly or indirectly, controls, is controlled by
or is under common control with the Company, or which is a successor in interest
to substantially all of the business operations of the Company, and (ii) which
assumes in writing or by operation of law, at the time of the assignment, the
Company’s obligation to perform this Agreement.
  
 (k)            Severability of Invalid or Unenforceable Provisions.  The
invalidity or unenforceability of any provision or provisions of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.
  
 (l)           Entire Agreement.  This Agreement sets forth the entire agreement
of the Parties in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, in respect of the
subject matter contained herein.
  
 (m)           Withholding Taxes.  The Company shall be entitled to withhold
from any payment due to the Executive hereunder any amounts required to be
withheld by applicable tax laws or regulations.
 (n)            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
 
11

--------------------------------------------------------------------------------

 
  
IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as of
the date first above written.
 

 
GENPACT LIMITED
         
By:
 /s/ Heather D. White
   
 Name: Heather D. White 
   
 Title:  Senior Vice President and Deputy General Counsel
       

 
 

 
EXECUTIVE
         
By:
  /s/ Edward Fitzpatrick
             

 
 
 
12

--------------------------------------------------------------------------------

 
EXHIBIT A
 
GENERAL RELEASE
AND COVENANT NOT TO SUE
 
TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
 
_______________ (“Executive”), on Executive’s own behalf and on behalf of
Executive’s descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable
and benefits to be provided to Executive under that  Employment Agreement dated
as of June 26, 2014 (the “Employment Agreement”) by and among Executive and
Genpact Limited, a Bermuda limited exempted company (the “Company”) does hereby
covenant not to sue or pursue any litigation against, and waives, releases and
discharges the Company and any of its assigns, affiliates, subsidiaries,
parents, predecessors and successors, and the past and present shareholders,
employees, officers, directors, representatives and agents of any of them
(collectively, the “Company Group”), from any and all claims, demands, rights,
judgments, defenses, actions, charges or causes of action whatsoever, of any and
every kind and description, whether known or unknown, accrued or not accrued,
that Executive ever had, now has or shall or may have or assert as of the date
of this Release and Covenant Not to Sue against the Company Group relating to
his employment with the Company or the termination thereof or his service as an
officer or director of any subsidiary or affiliate of the Company or the
termination of such service, including, without limiting the generality of the
foregoing:


a.           all claims for any alleged unlawful denial of leave,
discrimination, harassment, retaliation or reprisal, or other alleged unlawful
practices arising under any federal, state, or local statute, ordinance, or
regulation, including without limitation, claims under the Occupational Safety
and Health Act as amended, the Environmental Protection Act, the Toxic
Substances Control Act, the Family and Medical Leave Act; Title VII of the Civil
Rights Act of 1964; The National Labor Relations Act; the Workers Adjustment and
Retraining Notification Act; The Civil Rights Act of 1991, as amended, 42 U.S.C.
Sections 1981,1983,1985, and 1988; the Age Discrimination in Employment Act; the
Older Workers Benefit Protection Act; the Equal Pay Act; the Fair Credit
Reporting Act; the Americans with Disabilities Act; the Employee Retirement
Income Security Act; the National Labor Relations Act; the Civil Rights Acts;
the Fair Labor Standards Act; the Racketeer Influenced and Corrupt Organizations
Act; the Sarbanes-Oxley Act, the Immigration Reform and Control Act; the fair
employment laws of the United States and  New York, including but not limited to
the New York Human Rights Law, the New York Whistleblower's Act, the New York
Executive Laws, the New York State Labor Laws, the New York State wage and hour
laws and all wage orders; the New York State Employment Laws; the New York City
Administrative Code; and the United States and New York State Constitutions and
the common law of New York and the United States;
 
b.           all claims for alleged breach of contract (whether express, implied
or oral); breach of the covenant of good faith and fair dealing; promissory
estoppel; breach of personnel policies or employee handbooks; torts, defamation;
slander; infliction of emotional distress; negligence; fraud; misrepresentation;
violation of public policy; claims for physical or emotional injury; assault;
battery; false imprisonment; invasion of privacy; interference with contractual
or business relationships; and violation of any other principle of common law;
 
c.           all claims for compensation of any kind, including without
limitation, wages, vacation pay, commissions, bonuses, expense reimbursements;
 
d.           all claims related to any equity grants under any Genpact Limited,
or any affiliated entity’s equity compensation plan, including but not limited
to restricted share units, performance share units and stock options; and
 
 
13

--------------------------------------------------------------------------------

 
 
e.           all claims for back pay, front pay, reinstatement, any equitable
relief, compensatory damages, damages for alleged pain and suffering, punitive
damages, liquidated damages, and any claim for attorneys' fees, costs,
disbursements, and interest; provided, however, that nothing in this Release and
Covenant Not to Sue shall release the Company from any of its obligations to
Executive under the Employment Agreement (including, without limitation, its
obligation to pay the amounts and provide the benefits upon which this Release
and Covenant Not to Sue is conditioned) or any rights Executive may have to
indemnification under any charter or by-laws (or similar documents) of any
member of the Company Group or any insurance coverage under any directors and
officers insurance or similar policies or any benefits vested and accrued as of
the date hereof which the Executive has under any ERISA benefit plan.
 
The parties hereto agree that this Release and Covenant Not to Sue may be
pleaded as a full defense to any action, suit or other proceeding covered by the
terms hereof that is or may be initiated, prosecuted or maintained by any such
party or his or its heirs or assigns.  Executive understands and confirms that
Executive is executing this Release and Covenant Not to Sue voluntarily and
knowingly, but that this Release and Covenant Not to Sue does not affect
Executive’s right to claim otherwise under ADEA.  In addition, Executive shall
not be precluded by this Release and Covenant Not to Sue from filing a charge
with any relevant Federal, state or local administrative agency, but Executive
agrees to waive Executive’s rights with respect to any monetary or other
financial relief arising from any such administrative proceeding.  Nothing in
this Release and Covenant Not to Sue, however, shall operate as a waiver of
claims that may arise after the Executive signs the Release and Covenant Not to
Sue.
 
In furtherance of, and solely to the extent provided by, the agreements set
forth above, the parties hereby expressly waive and relinquish any and all
rights under any applicable statute, doctrine or principle of law restricting
the right of any person to release claims that such person does not know or
suspect to exist at the time of executing a release, which claims, if known, may
have materially affected such person’s decision to give such a release.  In
connection with such waiver and relinquishment, the parties acknowledge that
they are aware that they may hereafter discover claims presently unknown or
unsuspected, or facts in addition to or different from those that they now know
or believe to be true, with respect to the matters released herein. 
Nevertheless, it is the intention of the parties to fully, finally and forever
release all such matters, and all claims relating thereto, that now exist, may
exist or theretofore have existed, as specifically provided herein.  The parties
hereto acknowledge and agree that this waiver shall be an essential and material
term of the releases contained above.  Nothing in this paragraph is intended to
expand the scope of the releases as specified herein.
 
This Release and Covenant Not to Sue shall be governed by and construed in
accordance with the laws of the State of New York.
 
 
14

--------------------------------------------------------------------------------

 
 
The Company advised Executive to speak to an attorney before he signs the
Release and Covenant Not to Sue.  Executive agrees that the Company has so
expressly advised Executive to seek such legal advice and that Executive has in
fact either sought the advice of an attorney or has had adequate time to do so
prior to signing the Release and Covenant Not to Sue.  The Executive further
agrees that the decision to sign the Release and Covenant Not to Sue is his
alone.  Executive acknowledges that Executive has been offered a period of time
of at least twenty-one (21) days to consider whether to sign this Release and
Covenant Not to Sue (from the date Company’s presentation of the Release and
Covenant Not to Sue to executive on __________ to __________) and the Company
agrees that Executive may cancel this Release and Covenant Not to Sue at any
time during the seven (7) days following the date on which this Release and
Covenant Not to Sue has been signed by all parties to this Release and Covenant
Not to Sue.  In order to cancel or revoke this Release and Covenant Not to Sue,
Executive must deliver to the General Counsel of the Company written notice
stating that Executive is canceling or revoking this Release and Covenant Not to
Sue.  If this Release and Covenant Not to Sue is timely cancelled or revoked,
none of the provisions of this Release and Covenant Not to Sue shall be
effective or enforceable by any party and the Company shall not be obligated to
make the payments to Executive or to provide Executive with the other benefits
described in the Employment Agreement and all contracts and provisions modified,
relinquished or rescinded hereunder shall be reinstated to the extent in effect
immediately prior hereto.
 
Executive hereby agrees not to defame or disparage any member of the Company
Group or any executive, manager, director, or officer of any member of the
Company Group in any medium to any person without limitation in time.  The
Company hereby agrees that its board of directors, the members of the Company
Group and the executives, managers and officers of the members of the Company
Group shall not defame or disparage Executive in any medium to any person
without limitation in time.  Notwithstanding this provision, either party may
confer in confidence with his or its legal representatives and make truthful
statements as required by law.
 
The parties acknowledge and agree that they have entered into this Release and
Covenant Not to Sue knowingly and willingly and have had ample opportunity to
consider the terms and provisions of this Release and Covenant Not to Sue.
 
 
15

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Covenant Not to Sue to be executed on this [__________] day of [________],
[____].
 
 

 
GENPACT LIMITED
         
By:
     
 Name:  
   
 Title:  
       

 
 

 
EXECUTIVE
         
By:
               

 
 
16

--------------------------------------------------------------------------------

 


EXHIBIT B


Competitor List


Accenture Ltd.
Cognizant Technology Solutions Corporation
HCL Technologies Limited
International Business Machines Corporation
Wipro Limited